Case 1:03-md-01570-GBD-SN Document 4560 Filed 05/28/19 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

  In re Terrorist Attacks on September 11 , 2001      03 MDL 1570 (GBD) (SN)
                                                      ECF Case


 This document relates to All Actions


 REQUESTFORTHEINTERNATIONALJUDICIALASSISTANCEPURSUANTTO
  THE HAGUE CONVENTION OF 18 MARCH 1970 ON TAKING OF EVIDENCE
           ABROAD IN CIVIL OR COMMERCIAL MATTERS

        The United States District Court for the Southern District ofNew York sends its

 compliments to the Ministry ofJustice of Sweden, and respectfully presents this Letter of

 Request to the Ministry as the Central Authority of Sweden in accordance with the Hague

 Convention of 18 March 1970 on Taking ofEvidence Abroad in Civil or Commercial

 Matters, T.l A.S. No. 7444,23 U.S.T. 2555 ("Hague Evidence Convention"), which is in

 force between the United States and Sweden.

        This Letter ofRequest involves a civil matter that is pending in the United States

 District Court. Set forth above is the formal court title of the matter. The details of the

 Request are presented as follows.

        1.      Sender
                Honorable Sarah Netburn
                United States Magistrate Judge
                United States District Court, Southern District ofNew York
                Thurgood Marshall United States Courthouse
                40 Foley Square, Room 430
                New York, NY 10007
                This Request is made upon the application ofthe Plaintiffs,
                see paragraph 6 below.
Case 1:03-md-01570-GBD-SN Document 4560 Filed 05/28/19 Page 2 of 10




      2.   Central Authority of the Requested State
           Ministry of Justice
           Division for Criminal Cases and International Judicial Co-operation
           Central Authority
           SE-103 33 Stockholm
           Sweden

      3.   Person to whom the executed request is to be returned

           Steven R. Pounian, Esq.
           Kreindler & Kreindler LLP
           750 Third Ave.- 32nd floor
           New York, NY 10017
           Tel: +01 212 973 3477
           spounian@kreindler.com

           Bjorn Tude, Esq. (Member of the Swedish Bar Association)
           Andreas Ek, Esq. (Member of the Swedish Bar Association)
           Swedish counsel for the Plaintiffs
           Gernandt & Daniels son Advokatbyn\ KB
           Box 5747
           SE-114 87 Stockholm
           Sweden
           Tel: +46 8 670 66 00
           bjorn. tude@gda.se; andreas.ek@gda.se

      4.   Specification ofthe date by which the requesting authority requires
           receipt ofthe response to this Letter ofRequest

           As soon as practicable.

      IN CONFORMITY WITH ARTICLE 3 OF THE HAGUE EVIDENCE

 CONVENTION, THE UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT

 THE FOLLOWING REQUEST:

      5.   a.     Requesting judicial authority

                  United States District Court
                  Southern District of New York
                  500 Pearl Street
                  New York, New York 10007




                                         2
Case 1:03-md-01570-GBD-SN Document 4560 Filed 05/28/19 Page 3 of 10




                b.     To the competent authority of Sweden

                       Ministry of Justice
                       Division for Criminal Cases and International Judicial Co-operation
                       Central Authority
                       SE-103 33 Stockholm
                       Sweden


         6.     Names and addresses of the parties and their representatives

                a.     Plaintiffs

         Plaintiffs are the estate representatives and surviving family members of the 2,977

 persons killed in the September 11, 2001 Attacks in the United States; the thousands of

 persons who suffered personal injuries in those Attacks; and U.S. and European commercial

 parties that suffered billions of dollars of economic losses as a result of those Attacks. The

 Plaintiffs are represented by various law firms, and various lawyers at several of the law

 firms representing the plaintiffs comprise Plaintiffs Executive Committees that the Court has

 charged with conducting all pretrial proceedings involving common issues on behalf of all

 plaintiffs.

         The law firms responsible for this Request are:

                        Kreindler & Kreindler LLP
                        750 Third Avenue
                        New York, NY 10017

                        Motley Rice LLC
                        28 Bridgeside Blvd.
                        Mt. Pleasant, SC 29464

                        Anderson Kill P.C.
                        1251 Avenue of the Americas
                        New York, NY 10020

                        Cozen & O'Connor
                        One Liberty Place
                        1650 Market Street Suite 2800
                        Philadelphia, PA 19103




                                               3
Case 1:03-md-01570-GBD-SN Document 4560 Filed 05/28/19 Page 4 of 10




       Swedish counsel for the Plaintiffs with regard to these proceedings is:

                       Bjorn Tude, Esq. (Member of the Swedish Bar Association)
                       Andreas Ek, Esq. (Member of the Swedish Bar Association)
                       Gernandt & Danielsson Advokatbyrii KB
                       Box 5747
                       SE-114 87 Stockholm
                       Sweden
                       Tel: +46 8 670 66 00
                       bjorn. tude@gda.se; andreas.ek@gda.se


               b.     Defendants

                       Dallah Avco

                       MoloLamken LLP
                       600 New Hampshire Avenue, N.W.
                       Washington, .DC 20037

                       Kingdom of Saudi Arabia

                       Kellogg, Hansen, Todd, Figel & Frederick, PLLC
                       Sumner Square
                       1615 M Street, N.W., Suite 400
                       Washington, D.C. 20036

       Other defendants in the case are contacted through the following defense liaison

counsel:

                      Alan R. Kabat, Esq.
                      Bernabei & Kabat, PLLC
                      1400- 16th Street, N.W., Suite 500
                      Washington, D.C. 20036-2223

       7.      Nature and purpose ofthe proceedings and summary of the facts

       This Request seeks the testimony under oath of Swedish resident witness Mohdar

Mohamed Abdullah a/k/a Zeid, Elmohdar Mohammed Abdullah in connection with court

actions currently proceeding in the United States District Court for the Southern District of

New York, which is located in New York, New York, United States. For simplicity, we also

refer to the witness in these papers as Mohdar Abdullah.

       The court actions arise from the September 11, 2001 Attacks in the United States.

Those Attacks occurred when hijackers seized control of four commercial passenger aircraft

                                              4
Case 1:03-md-01570-GBD-SN Document 4560 Filed 05/28/19 Page 5 of 10




 and flew two of those planes into the World Trade Center in New York City, one plane into

 the Pentagon building in Virginia outside Washington, D.C., and another plane crashed in

 Pennsylvania. A total of2,977 persons were killed in the Attacks; many others were

 seriously injured; and there was substantial destruction of property and resulting commercial

 losses.

           Plaintiffs brought actions for death, personal injury, and economic losses against a

 number of defendants, including the Defendants Dallah A vco and the Kingdom of Saudi

 Arabia, based on the plaintiffs' claims that actors for whom the Defendants were responsible

 knowingly provided and arranged for others to provide substantial assistance to the

 September 1 i hijackers inside the United States. The Plaintiffs claim that such assi~tance

 was a cause of the September 11, 2001 Attacks. Two of the Saudi government employees

 identified by the Plaintiffs are Fahad al-Thumairy, a Saudi diplomat and the Imam of the

 King Fahad Mosque near Los Angeles, California from 1996 to 2001, and Omar al-Bayoumi,

 a Saudi government employee who lived in San Diego, California from 1995 to 2001, who

 Plaintiffs further allege was provided with false cover in the United States by Dallah A vco.

 Plaintiffs claim that Bayoumi, Thumairy, and others acting in concert with them, organized a

 support network inside the United States for two 9/11 hijackers, Nawaf al-Hazmi and Khalid

 al-Mihdhar, upon their arrival in the United States in January 2000.

           United States courts have authorized Plaintiffs to collect evidence relevant to the

 alleged "cover" provided by Dallah A vco to Bayoumi and "whether and to what extent

 Thumairy, Bayoumi, and their agents took actions in 2000, at the direction of more senior

 Saudi officials, to provide assistance to Hazmi, Mihdhar, and other 9/11 hijackers."

           Plaintiffs claim that the witness Mohdar Abdullah was in California during the

 relevant time period and has personal knowledge relevant to Plaintiffs' claims regarding al-

 Bayoumi, al-Thumairy, the 9/11 hijackers, and other involved persons.



                                                  5
Case 1:03-md-01570-GBD-SN Document 4560 Filed 05/28/19 Page 6 of 10




         8.        Evidence to beobtained or other judicial actto be performed

       Testimony under oath of the witness Mohdar Mohamed Abdullah alk/a Zeid,

Elmohdar Mohammed Abdullah.

         9.        Identity and address of any person to be examined

         N arne:          Mohdar Mohamed Abdullah a/k/a Zeid, Elmohdar Mohammed
                          Abdullah.
         Address:


         The Plaintiffs request that the information regarding the witness Mohdar Abdullah's

 address be kept confidential to the extent possible pursuant to applicable Swedish secrecy

 legislation.

         10.       Plaintiffs' statement of the subject matter about which the person is to be
                   examined

         The Plaintiffs provide the following summary of the subject matter of their

 examination.

         Plaintiffs state that their examination will focus on events occurring when the witness

 Mohdar Abdullah lived in California prior to the 9/11 attacks, and personally knew Fahad al-

 Thumairy, Omar al-Bayoumi, and others who had relationships with the two 9/11 hijackers.

 The examination will also address requests for, and arrangements by Mohdar Abdullah and

 others to provide assistance for the two 9/11 hijackers, al-Hazmi and al-Mihdhar, who first

 arrived in California on or about January 15, 2000. Mohdar Abdullah thereafter provided

 such assistance to those hijackers, including, among other things, help with learning English,

 transportation, lodging, identification, fmances , obtaining flight lessons, and assimilating into

 the U.S. Mohdar Abdullah later met at least one other hijacker, Hani Hanjour.

         Mohdar Abdullah will be examined about his knowledge and observations of Saudi

 government and Dallah Avco personnel, the 9/ 11 hijackers, and other persons involved in the

 relevant events. The questioning will also address the history, relationships, plans, contacts,

 meetings, discussions, financial arrangements and activities of the witness with those
                                             6
Case 1:03-md-01570-GBD-SN Document 4560 Filed 05/28/19 Page 7 of 10




 individuals. In addition, Mohdar Abdullah will be asked about the various places,

 institutions, and locations where events occurred. Most, but not all, of the questions will deal

 with the time period from 1999-2001. The witness will also be questioned regarding his

 personal background and potential biases.

        It is anticipated that counsel for the parties will pose questions to Mohdar Abdullah

 concerning certain documents and information that must be kept confidential because of

 Orders issued by the United States District Court in New York, including an "FBI Protective

 Order" entered at the request of the U.S. Federal Bureau oflnvestigation. As a result of those

 Orders, various aspects ofthe subject matter cannot be addressed until the time of his

 examination, and it will be m;ce~sary that the portions of th~ exami~ation of Mohdar

 Abdullah concerning such confidential documents and information be conducted in a closed

 room on a confidential basis. In addition, Plaintiffs plan to request that the United States

 District Court modifY the current FBI Protective Order to allow the Swedish court and its

 officials, together with Swedish counsel for the parties, access to the documents and

 information that may be used during the examination ofMohdar Abdullah.

        It is also expected that, depending upon his answers, the witness Mohdar Abdullah

 may be further questioned and confronted by counsel for the parties with prior statements that

 he made, including his statements at interviews conducted by the U.S. government

 investigators.

        11.       Any requirement that the evidence be given on oath or affirmation and
                  any specific form to be used

        It is requested that the witness Mohdar Abdullah testifY under oath and that the

 testimony be recorded by videotape.

        12.       Special methods or procedure to be followed

        It is requested that, to the extent permissible under Swedish law:

                  a. the parties' counsel, representatives or their designees, consultants,

                                                 7
Case 1:03-md-01570-GBD-SN Document 4560 Filed 05/28/19 Page 8 of 10




 representatives of the United States Department of Justice, interpreters, and a stenographer

 and videographer be permitted to be present during the examination;

                b. that during those portions of the questioning of the witness Mohdar

 Abdullah involving confidential documents and information subject to the Orders of the

 United States District Court, including the FBI Protective Order, that the proceedings

 be closed to the public, kept confidential, and attended only by persons authorized to be

 present pursuant to the FBI Protective Order;

                c. that counsel for the Plaintiffs be allowed to conduct the initial examination

 of the witness Mohdar Abdullah, followed by an examination by the counsel for the

 Defendants, followech:igain by a rebuttal examination by the coun'sel for the Plaintiffs;

                d. that during the proceedings, the counsel for the parties, both the Plaintiffs

 and the Defendants, be permitted to present their questions to the witness, including the

 opportunity to confront th~ witness with statements that he previously made, including

 statements that he made to the United States Federal Bureau oflnvestigation;

                e. that during the proceedings, should a party raise an objection to a question

 by any other party based on U.S. law, including an objection on the grounds that the question

 is not relevant to or is outside the proper scope of the subject matter of these proceedings, it is

 requested that the judicial officer overseeing the examination instruct the witness to answer

 the question, as the United States District Court will rule on such issues;

                f. that the judicial officer overseeing the examination of the witness Mohdar

 Abdullah, and other officials present, agree to maintain the confidentiality of certain

 documents and information that that the parties may utilize during the proceedings pursuant

 to the Orders of the United States District Court, including the FBI Protective Order, as

 specified by the terms of those Orders;

                g. that a stenographer be permitted to record verbatim the examination of the

 witness Mohdar Abdullah, and a videographer be permitted to electronically record a video
                                                 8
Case 1:03-md-01570-GBD-SN Document 4560 Filed 05/28/19 Page 9 of 10




 recording of the examination; and

                 h. that both parties, the Plaintiffs and the Defendants, be allowed to obtain

 certified copies of the videotape maintained by the Swedish court of the testimony ofMohdar

 Abdullah, so that the videotape can be viewed by the United States District Court in New

 York as an aid for that Court to understand the testimony ofthe witness Mohdar Abdullah,

 and to assess his credibility and the truthfulness of his answers, or in the alternative, that

 certified copies of the videotape maintained by the Swedish court of the testimony ofMohdar

 Abdullah be sent together with the minutes from the proceedings to be drawn up by the

 Swedish court and sent to the United States District Court at the address set forth in

 paragraph 1, above; following the termination of the proceedings.

         13.     Request for notification of the time and place for the execution ofthe
                 Request and identity and address of any person to be notified

         It is requested that notification be provided of the time and place of the examination

 ofMohdar Abdullah at least four weeks in advance of the examination, and that the

 notification be sent to Plaintiffs' Swedish counsel, Bjorn Tude and Andreas Ek, at the address

 listed above in paragraph 3. Plaintiffs' counsel are directed to immediately distribute such

 notification to the Court and all of the parties in this litigation.

         14.     Request for attendance or participation of judicial personnel of the
                 requesting authority at the execution ofthe Letter of Request

        It is requested that judicial personnel of the United States District Court, or a

 representative appointed by that Court, be permitted to attend the proceedings, although it is

 uncertain at this time whether such personnel or representative will actually attend.

         15.     Specification of privilege

         No assertion of a privilege recognized by this Court has been made concerning the

 execution of this Request.




                                                  9
Case 1:03-md-01570-GBD-SN Document 4560 Filed 05/28/19 Page 10 of 10




        16.     The fees and costs incurred that are reimbursable under the second
                paragraph of Article 1, or under Article 26 of the Convention

        Such costs, if any, shall be borne by the Plaintiffs. The bill for any such fees and

 costs should be sent to Bjorn Tude and Andreas Ek, the Swedish counsel for the Plaintiffs, at

 the address listed above in paragraph 3.

        17.     Date ofRequest

        May _    _~_/_,     2019
        18.     Signature and seal of the requesting authority




                                          orable Sarah Net urn
                                       nited States Magist ate Judge
                                      United States Distric Court
                                      Southern District ofNew York




                                               10
